Title: From Thomas Jefferson to Peter Carr, 8 May 1791
From: Jefferson, Thomas
To: Carr, Peter



Dear Sir
Philadelphia May 8. 1791.

I recieved last night your favor of the 1st. instant, your judgment of Ld. Holt is certainly right. He is the greatest lawyer England ever had, except Coke. Vaughan is a most learned and clear headed reporter. You will find what you have to read henceforward much lighter, than what you have passed; much less matter in more words. A volume every fortnight or three weeks may be read of the remaining reporters, common law and chancery. Ld. Kaim’s principles of equity, Blackstone and Hawkins’s P.C. will take time. For the practical part, it will be necessary to read some practical books. There are some published since my time which I am told are better than the older. However attendance at the Albemarle courts will still be of some service, however slovenly the practice there. Were you to undertake to draw the declarations, pleas &c. of some one of the lawyers for that court, and to attend at the clerk’s table to answer to the cases as called, it would be beneficial. Mr. J. Walker of Orange would be instructive to you in this way, as he is a skilful pleader.—I am much pleased to hear of Dabney’s progress, and dispositions.—When I left Monticello I was obliged to marshall the monies which were to be paid on particular monies which were to be recieved. I see in a copy of my memorandums that £72. due for you in Williamsburg, and the balance due from your father’s estate to Dr. Walker, whatever it might be, were allotted to be paid out of monies to be raised by the sale of wheat, corn, and pork, and from some debts to be collected which however were thought to be in hands which would pay them pretty readily. Perhaps they have been less so than was expected. Some failure of this kind may have produced the delay of payment on the part of Mr. Lewis, or perhaps  some persons to whom money was to be paid from the same funds, have swept off the first collections. The fund was abundantly sufficient when collected. I shall hope that further progress in this collection will have relieved or will soon relieve your anxiety. You may be assured that in every event the money destined for that payment shall be sacredly applied to it’s destination: and I am assured the delay cannot be long. My unfortunate losses of property and particularly by the paper-money for which my lands were sold with a view to pay off Mr. Wayles’s debt, leave this work to be done over again, and all my tobaccos mortgaged as it were for that object. It consequently cripples all my wishes and endeavors to be useful to others, and obliges me to carry on every thing starvingly. I am with great & sincere esteem Dear Sir Your affectionate friend & servt.

Th: Jefferson

